Exhibit 10.1




Execution Copy

AMENDED AND RESTATED PLEDGE AGREEMENT

THIS AMENDED AND RESTATED PLEDGE AGREEMENT (this “Agreement”), is dated as of
May 5, 2011, by Ameritrans Capital Corporation, a corporation organized under
the laws of the State of Delaware (the “Pledgor”), in favor of Ameritrans
Holdings LLC, a limited liability company organized under the laws of the State
of Delaware (the “Secured Party”).

W I T N E S S E T H:

WHEREAS, pursuant to the Senior Secured Note, dated as of January 19, 2011
between the Secured Party and the Pledgor (the “Note”), the Secured Party
provided loans to the Pledgor on the terms and conditions set forth therein;

WHEREAS, on January 19, 2011, the Pledgor entered into that certain Stock Pledge
Agreement (the “Original Pledge Agreement”) pursuant to which the Pledgor
pledged 100% of the issued and outstanding capital stock of Elk Associates
Funding Corporation (“Elk”), which consists of one share of common stock, par
value $0.01 per share, of Elk (the “Elk Common Stock”) to the Secured Party;

WHEREAS, as a condition precedent to the Secured Party’s agreement to terminate
and release any and all security interests, pledges, assignments and liens in
the Elk Common Stock created pursuant to the Original Pledge Agreement (the
“Release”), the Pledgor is required to execute and deliver this Agreement
thereby (i) amending and restating the terms of the Original Pledge Agreement
and (ii) recasting and restating in their entirety the Pledgor’s pledge of the
Collateral (as defined below) to secure the Obligations (as defined below); and

WHEREAS, the Pledgor (i) has derived and will continue to derive substantial
benefit from the transactions contemplated by the Note and (ii) derives
substantial benefit from the Release and is, therefore, willing to enter into
this Agreement.

NOW, THEREFORE, in consideration of the premises and to induce the Secured Party
to enter into the Release, the Pledgor hereby agrees with the Secured Party as
follows:

Defined Terms.  Unless otherwise defined herein, capitalized terms used but not
defined herein have the meaning set forth in the Note.  Terms defined in the
Code which are not otherwise defined in this Agreement or in the Note are used
in this Agreement as defined in the Code.  As used herein, the following terms
shall have the following respective meanings (such meanings being equally
applicable to both the singular and plural forms of the terms defined):

“Account Debtor” means any Person who may become obligated to the Pledgor under,
with respect to, or on account of, an Account, Chattel Paper or General
Intangibles (including a payment intangible).

“Accounts” means all “accounts,” as such term is defined in the Code, now owned
or hereafter acquired by the Pledgor, including (a) all accounts receivable,
other receivables, book debts and other forms of obligations (other than forms
of obligations evidenced by Chattel Paper, Documents or Instruments), (including
any such obligations that may be characterized as an account or contract right
under the Code), (b) all of the Pledgor’s rights in, to and under all purchase
orders or receipts for goods or services, (c) all of the Pledgor’s rights to any
goods represented by any of the foregoing (including unpaid sellers’ rights of
rescission, replevin, reclamation and stoppage in transit and rights to
returned, reclaimed or repossessed goods), (d) all rights to payment due to the
Pledgor for property sold, leased, licensed, assigned or otherwise disposed of,
for a policy of insurance issued or to be issued, for a secondary obligation
incurred or to be incurred, for energy provided or to be provided, for the use
or hire of a vessel under a charter or other contract, arising out of the use of
a credit card or charge card, or for services rendered or to be rendered by the
Pledgor or in connection with any other transaction (whether or not yet earned
by performance on the part of the Pledgor), (e) all healthcare insurance
receivables, and (f) all collateral security of any kind, now or hereafter in
existence, given by any Account Debtor or other Person with respect to any of
the foregoing.

“Agreement” has the meaning set forth in the Preamble.

“Chattel Paper” means any “chattel paper,” as such term is defined in the Code,
including electronic chattel paper, now owned or hereafter acquired by the
Pledgor, wherever located.





--------------------------------------------------------------------------------

“Code” means the Uniform Commercial Code as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that to the extent
that the Code is used to define any term herein or in the Note and such term is
defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided, further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection or priority of, or remedies with
respect to, the Secured Party’s Lien on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of New York, the term “Code” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority or remedies
and for purposes of definitions related to such provisions.

“Collateral” has the meaning set forth in Section 1.

“Contracts” means all “contracts,” as such term is defined in the Code, now
owned or hereafter acquired by the Pledgor, in any event, including all
contracts, undertakings, or agreements (other than rights evidenced by Chattel
Paper, Documents or Instruments) in or under which the Pledgor may now or
hereafter have any right, title or interest, including any agreement relating to
the terms of payment or the terms of performance of any Account.

“Control Letter” means a letter agreement between the Secured Party and (i) the
issuer of uncertificated securities with respect to uncertificated securities in
the name of the Pledgor, (ii) a securities intermediary with respect to
securities, whether certificated or uncertificated, securities entitlements and
other financial assets held in a securities account in the name of the Pledgor,
(iii) a futures commission merchant or clearing house, as applicable, with
respect to commodity accounts and commodity contracts held by the Pledgor,
whereby, among other things, the issuer, securities intermediary or futures
commission merchant disclaims any security interest in the applicable financial
assets, acknowledges the Lien of the Secured Party on such financial assets, and
agrees to follow the instructions or entitlement orders of the Secured Party
without further consent by the Pledgor.

“Deposit Accounts” means all “deposit accounts” as such term in defined in the
Code, now or hereafter held in the name of the Pledgor.

“Documents” means all “documents,” as such term is defined in the Code, now
owned or hereafter acquired by the Pledgor, wherever located.

"Equipment" means all “equipment,” as such term is defined in the Code, now
owned or hereafter acquired by the Pledgor, wherever located and, in any event,
including the Pledgor’s equipment, including data processing and computer
equipment, embedded software and peripheral equipment, office machinery,
furniture, materials, tools, attachments, accessories, automotive equipment,
motor vehicles and other equipment of every kind and nature, trade fixtures and
fixtures not forming a part of real property, together with all additions and
accessions thereto, replacements therefor, all parts therefor, all substitutes
for any of the foregoing, fuel therefor, and all manuals, drawings,
instructions, warranties and rights with respect thereto, and all products and
proceeds thereof and condemnation awards and insurance proceeds with respect
thereto.

“Excluded Items” means (i) the Elk Common Stock and all other equity interests
of Elk now or hereafter owned by the Pledgor, (ii) any permit or license or any
Contract entered into by the Pledgor (A) that prohibits or requires the consent
of any Person other than the Pledgor and its Affiliates as a condition to the
creation by Pledgor of a Lien on any right, title or interest in such permit,
license or Contract or any stock or stock equivalent related thereto or (B) to
the extent that any requirement of law applicable thereto prohibits the creation
of a Lien thereon, but only, with respect to the prohibition in (A) and (B), to
the extent, and for as long as, such prohibition is not terminated or rendered
unenforceable or otherwise deemed ineffective by the UCC or any other
requirement of law, (iii) fixed or capital assets owned by Pledgor that is
subject to a purchase money Lien or a capital lease if the Contract pursuant to
which such Lien is granted (or in the document providing for such capital lease)
prohibits or requires the consent of any Person other than the Pledgor and its
Affiliates as a condition to the creation of any other Lien on such equipment
and (iv) any “intent to use” trademark applications for which a statement of use
has not been filed (but only until such statement is filed); provided, however,
“Excluded Property” shall not include any proceeds, products, substitutions or
replacements of Excluded Property (unless such proceeds, products, substitutions
or replacements would otherwise constitute Excluded Property)..

“Event of Default” has the meaning set forth in Section 5 hereof.

“Fixtures” means all “fixtures” as such term is defined in the Code, now owned
or hereafter acquired by the Pledgor.





2




--------------------------------------------------------------------------------

“General Intangibles” means all “general intangibles,” as such term is defined
in the Code, now owned or hereafter acquired by the Pledgor, including all
right, title and interest that the Pledgor may now or hereafter have in or under
any Contract, all payment intangibles, all customer lists, interests in
partnerships, joint ventures and other business associations, licenses, permits,
copyrights, trade secrets, proprietary or confidential information, inventions
(whether or not patented or patentable), technical information, procedures,
designs, knowledge, know-how, software, data bases, data, skill, expertise,
experience, processes, models, drawings, materials and records, goodwill, all
rights and claims in or under insurance policies (including insurance for fire,
damage, loss and casualty, whether covering personal property, real property,
tangible rights or intangible rights, all liability, life, key man and business
interruption insurance, and all unearned premiums), uncertificated securities,
choses in action, deposit, checking and other bank accounts, rights to receive
tax refunds and other payments, rights to receive dividends, distributions,
cash, Instruments, and other property in respect of or in exchange for
Investment Property, rights of indemnification, all books and records,
correspondence, credit files, invoices and other papers, including without
limitation all tapes, cards, computer runs and other papers and documents in the
possession or under the control of the Pledgor or any computer bureau or service
company from time to time acting for the Pledgor.

“Goods” means all “goods” as defined in the Code, now owned or hereafter
acquired by the Pledgor, wherever located.

“Instruments” means all “instruments,” as such term is defined in the Code, now
owned or hereafter acquired by the Pledgor, wherever located, and, in any event,
including all certificated securities, all certificates of deposit, and all
promissory notes and other evidences of indebtedness, other than instruments
that constitute, or are a part of a group of writings that constitute, Chattel
Paper.

“Inventory” means all “inventory,” as such term is defined in the Code, now
owned or hereafter acquired by the Pledgor, wherever located.

“Investment Property” means all “investment property” as such term is defined in
the Code now owned or hereafter acquired by the Pledgor, wherever located,
including (i) all securities, whether certificated or uncertificated, including
stocks, bonds, interests in limited liability companies, partnership interests,
treasuries, certificates of deposit, and mutual fund shares, (ii) all securities
entitlements of the Pledgor, including the rights of the Pledgor to any
securities account and the financial assets held by a securities intermediary in
such securities account and any free credit balance or other money owing by any
securities intermediary with respect to that account, (iii) all securities
accounts of the Pledgor, (iv) all commodity contracts of the Pledgor and (v) all
commodity accounts of the Pledgor.

“Letter of Credit Rights” means “letter-of-credit rights” as such term is
defined in the Code, now owned or hereafter acquired by the Pledgor, including
rights to payment or performance under a letter of credit, whether or not the
Pledgor, as beneficiary, has demanded or is entitled to demand payment or
performance.

“Obligations” means, collectively, “Obligations” as such term is defined in the
Note, including, without limitation, all obligations of the Pledgor hereunder.

“Pledgor” has the meaning set forth in the Preamble.

“Proceeds” means “proceeds,” as such term is defined in the Code, including (a)
any and all proceeds of any insurance, indemnity, warranty or guaranty payable
to the Pledgor from time to time with respect to any of the Collateral, (b) any
and all payments (in any form whatsoever) made or due and payable to the Pledgor
from time to time in connection with any requisition, confiscation,
condemnation, seizure or forfeiture of all or any part of the Collateral by any
governmental authority (or any Person acting under color of governmental
authority), (c) any recoveries by the Pledgor against third parties with respect
to any litigation or dispute concerning any of the Collateral including claims
arising out of the loss or nonconformity of, interference with the use of,
defects in, or infringement of rights in, or damage to, Collateral, (d) all
amounts collected on, or distributed on account of, other Collateral, including
dividends, interest, distributions and Instruments with respect to Investment
Property and pledged Stock, and (e) any and all other amounts, rights to payment
or other property acquired upon the sale, lease, license, exchange or other
disposition of Collateral and all rights arising out of Collateral.

“Secured Party” has the meaning set forth in the Preamble.

“Supporting Obligations” means all “supporting obligations” as such term is
defined in the Code, including letters of credit and guaranties issued in
support of Accounts, Chattel Paper, Documents, General Intangibles, Instruments,
or Investment Property.

“Uniform Commercial Code jurisdiction” means any jurisdiction that has adopted
all or substantially all of Article 9 of the Uniform Commercial Code, as
recommended by the National Conference of Commissioners on Uniform State Laws
and the American Law Institute, together with any subsequent amendments or
modifications thereto.





3




--------------------------------------------------------------------------------




SECTION 1.  Pledge.

(a)

As security for the payment and performance, as the case may be, in full of the
Obligations and to secure the performance of the agreements and covenants
hereunder, the Pledgor hereby pledges, assigns, hypothecates, transfers, sets
over and delivers unto the Secured Party for its benefit, and grants to the
Secured Party for its benefit, a security interest in all of the Pledgor’s
right, title and interest in to and under all personal property and other assets
other than the Excluded Items whether now owned by or owing to, or hereafter
acquired by or arising in favor of the Pledgor (including under any trade names,
styles or derivations thereof), and whether owned or consigned by or to, or
leased from or to, the Pledgor, and regardless of where located (all of which
other than the Excluded Items being hereinafter referred to as the
“Collateral”), including (i) all Accounts, (ii) all Chattel Paper, (iii) all
Documents (other than those related to the Excluded Items), (iv) all General
Intangibles (including payment intangibles and Software), (v) all Goods
(including Inventory, Equipment and Fixtures), (vi) all Instruments (other than
those related to the Excluded Items), (vii) all Investment Property (other than
the Excluded Items), (viii) all Deposit Accounts of the Pledgor and all deposits
therein, (ix) all money, cash or cash equivalents of the Pledgor, (x) all
Supporting Obligations and Letter of Credit Rights of the Pledgor, , and (xi) to
the extent not otherwise included, all Proceeds, tort claims, insurance claims
and other rights to payment not otherwise included in the foregoing and products
of the foregoing and all accessions to, substitutions and replacements for, and
rents and profits of, each of the foregoing. In addition, to secure the prompt
and complete payment, performance and observance of the Obligations and in order
to induce the Secured Party as aforesaid, the Pledgor hereby grants to the
Secured Party a right of set-off against the property of the Pledgor held by
Secured Party, consisting of property described above in the prior sentence now
or hereafter in the possession or custody of or in transit to the Secured Party,
for any purpose, including safekeeping, collection or pledge, for the account of
the Pledgor, or as to which the Pledgor may have any right or power.

SECTION 2.  Secured Party’s Rights; Limitations on Secured Party’s Obligations.

(a)

It is expressly agreed by the Pledgor that, anything herein to the contrary
notwithstanding, the Pledgor shall remain liable under each of its Contracts and
each of its licenses to observe and perform all the conditions and obligations
to be observed and performed by it  thereunder.  The Secured Party shall not
have any obligation or liability under any Contract or license by reason of or
arising out of this Pledge Agreement or the granting herein of a Lien thereon or
the receipt by the Secured Party of any payment relating to any Contract or
license pursuant hereto.  The Secured Party shall not be required or obligated
in any manner to perform or fulfill any of the obligations of the Pledgor under
or pursuant to any Contract or license, or to make any payment, or to make any
inquiry as to the nature or the sufficiency of any payment received by it or the
sufficiency of any performance by any party under any Contract or license, or to
present or file any claims, or to take any action to collect or enforce any
performance or the payment of any amounts which may have been assigned to it or
to which it may be entitled at any time or times.

(b)

The Secured Party may at any time after an Event of Default has occurred and is
continuing without prior notice to the Pledgor, notify Account Debtors and other
Persons obligated on the Collateral that the Secured Party has a security
interest therein, and that payments shall be made directly to the Secured Party.
 Upon the request of the Secured Party, the Pledgor shall so notify Account
Debtors and other Persons obligated on Collateral.  Once any such notice has
been given to any Account Debtor or other Person obligated on the Collateral,
the Pledgor shall not give any contrary instructions to such Account Debtor or
other Person without the Secured Party’s prior written consent.

(c)

The Secured Party may at any time after an Event of Default has occurred and is
continuing in the Secured Party’s own name, in the name of a nominee of the
Secured Party or in the name of the Pledgor communicate (by mail, telephone,
facsimile or otherwise) with Account Debtors, parties to Contracts and obligors
in respect of Instruments to verify with such Persons, to the Secured Party’s
satisfaction, the existence, amount, terms of, and any other matter relating to,
Accounts, Instruments, Chattel Paper and/or payment intangibles.  If an Event of
Default shall have occurred and be continuing, the Pledgor, at its own expense,
shall prepare and deliver to the Secured Party at any time and from time to time
promptly upon the Secured Party’s request the following reports with respect to
the Pledgor: (i) a reconciliation of all Accounts; (ii) an aging of all
Accounts; (iii) trial balances; and (iv) a test verification of such Accounts as
the Secured Party may request.  

SECTION 3.  Representations, Warranties and Covenants. The Pledgor hereby
represents, warrants and covenants to and with the Secured Party that:

(a)

the Pledgor: (i) has the power and authority to pledge the Collateral in the
manner hereby done or contemplated, (ii) has rights in each item of the
Collateral upon which it purports to grant a Lien hereunder free and clear of
any and all Liens (other than Permitted Liens) and (iii) will defend its rights
in each item of the Collateral against any and all Liens (other than the Liens
created by this Agreement and Permitted Liens) and claims, however arising, of
any Person;

(b)

no consent of any other Person (including the stockholders or creditors of the
Pledgor) and no consent or approval of any governmental authority or any
securities exchange was or is necessary to the validity of the pledge effected
hereby;





4




--------------------------------------------------------------------------------




(c)

this Agreement is the legal, valid and binding obligation of the Pledgor and is
enforceable against the Pledgor in accordance with its terms;

(d)

no effective security agreement, financing statement, equivalent security or
Lien instrument or continuation statement covering all or any part of the
Collateral is on file or of record in any public office, except such as may have
been filed (i) by the Pledgor in favor of the Secured Party pursuant to this
Agreement or the Note, and (ii) in connection with any other Permitted Liens;

(e)

this Agreement is effective to create a valid and continuing Lien on and, upon
the filing of the appropriate financing statements listed on Schedule I hereto,
a perfected Lien in favor of the Secured Party, on the Collateral with respect
to which a Lien may be perfected by filing pursuant to the Code; such Lien is
prior to all other Liens, except Permitted Liens that would be prior to Liens in
favor of the Secured Party as a matter of law, and is enforceable as such as
against any and all creditors of and purchasers from the Pledgor;  all action by
the Pledgor necessary or desirable to protect and perfect such Lien on each item
of the Collateral has been duly taken;

(f)

Schedule II hereto lists all Instruments (other than those related to the
Excluded Items), Letter of Credit Rights and Chattel Paper of the Pledgor in
excess of $100,000 individually;  All action by the Pledgor necessary or
desirable to protect and perfect the Lien of the Pledgor on each item set forth
on Schedule II (including the delivery of all originals thereof to the Secured
Party and the legending of all Chattel Paper as required by Section 4(b) hereof)
has been duly taken; The Lien of the Secured Party on the Collateral listed on
Schedule II hereto is prior to all other Liens, except Permitted Liens that
would be prior to the Liens in favor of the Secured Party as a matter of law,
and is enforceable as such against any and all creditors of and purchasers from
the Pledgor; and

(g)

the Pledgor’s name as it appears in official filings in the state of its
incorporation, the type of entity of the Pledgor (including corporation,
partnership, limited partnership or limited liability company), the
organizational identification number issued by the Pledgor’s state of
incorporation or organization or a statement that no such number has been
issued, the Pledgor’s state of incorporation, the location of the Pledgor’s
chief executive office, principal place of business, offices, all warehouses and
premises where Collateral is stored or located, and the locations of its books
and records concerning the Collateral are set forth on Schedule III hereto; the
Pledgor has only one state of incorporation.

SECTION 4.  COVENANTS.  The Pledgor covenants and agrees with the Secured Party
that from and after the date of this Agreement:

(a)

Further Assurances; Pledge of Instruments; Chattel Paper.

(i)

At any time and from time to time, upon the written request of the Secured Party
and at the sole expense of the Pledgor, the Pledgor shall promptly and duly
execute and deliver any and all such further instruments and documents and take
such further actions as the Secured Party may deem desirable to obtain the full
benefits of this Agreement and of the rights and powers herein granted,
including (A) using its best efforts to secure all consents and approvals
necessary or appropriate for the assignment to or for the benefit of the Secured
Party of any license or Contract held by the Pledgor and to enforce the security
interests granted hereunder, and (B) filing any financing or continuation
statements or similar statements with respect to the Liens granted hereunder.

(ii)

Unless the Secured Party shall otherwise consent in writing (which consent may
be revoked), the Pledgor shall deliver to the Secured Party all Collateral
consisting of negotiable Documents, certificated securities (other than the
Excluded Items), Chattel Paper and Instruments in excess of $100,000 other than
the Excluded Items (in each case, accompanied by stock powers, allonges or other
instruments of transfer executed in blank) promptly after the Pledgor receives
the same.

(iii)

If not waived by the Secured Party in writing (which waiver may be revoked), the
Pledgor shall obtain authenticated Control Letters from each issuer of
uncertificated securities, securities intermediary, or commodities intermediary
issuing or holding any financial assets or commodities to or for the Pledgor.

(iv)

The Pledgor shall obtain a blocked account, lockbox or similar agreement with
each bank or financial institution holding a Deposit Account for the Pledgor
other than its payroll, benefits, trust, petty cash, or other local collection
accounts (so long as the proceeds in such local collection accounts are wire
transferred at least weekly to a Deposit Account over which Secured Party has a
perfected Lien.





5




--------------------------------------------------------------------------------




(v)

The Pledgor shall take all steps necessary to grant the Secured Party control of
all electronic chattel paper in accordance with the Code and all “transferable
records” as defined in each of the Uniform Electronic Transactions Act and the
Electronic Signatures in Global and National Commerce Act.

(vi)

The Pledgor hereby irrevocably authorizes the Secured Party at any time and from
time to time to file in any filing office in any Uniform Commercial Code
jurisdiction any initial financing statements and amendments thereto that (a)
indicate the Collateral (i) as all assets of the Pledgor or words of similar
effect, regardless of whether any particular asset comprised in the Collateral
falls within the scope of Article 9 of the Code or such jurisdiction, or (ii) as
being of an equal or lesser scope or with greater detail, and (b) contain any
other information required by part 5 of Article 9 of the Code for the
sufficiency or filing office acceptance of any financing statement or amendment,
including (i) whether the Pledgor is an organization, the type of organization
and any organization identification number issued to the Pledgor, and (ii) in
the case of a financing statement filed as a fixture filing, a sufficient
description of real property to which the Collateral relates.  The Pledgor
agrees to furnish any such information to the Secured Party promptly upon
request.  The Pledgor also ratifies its authorization for the Secured Party to
have filed in any Uniform Commercial Code jurisdiction any initial financing
statements or amendments thereto if filed prior to the date hereof.

(vii)

The Pledgor shall promptly, and in any event within two (2) Business Days after
the same is acquired by it, notify the Secured Party of any commercial tort
claim (as defined in the Code) acquired by it and unless otherwise consented by
the Secured Party, the Pledgor shall enter into a supplement to this Agreement,
granting to the Secured Party a Lien in such commercial tort claim.

(viii)

The Pledgor hereby covenants and agrees that promptly after the date of this
Agreement but in any event no later than 30 days after the date hereof (or, in
respect of any Life Settlement Contract issued after the date of this Agreement,
promptly after the date of acquisition), to establish one or more special
purpose entities (each an “SPV”) and to transfer to such SPVs all life
settlement contracts  pursuant to which the Company is a beneficiary (“Life
Settlement Contracts”).  In connection therewith, the Pledgor shall promptly
duly execute and deliver any and all such further instruments and documents and
take such further actions as the Secured Party may reasonably deem desirable to
pledge the ownership interest in such SPVs to the Secured Party to obtain the
full benefits of this Agreement and of the rights and powers herein granted,
with respect to each such SPV.

(b)

Maintenance of Records.  The Pledgor shall keep and maintain, at its own cost
and expense, satisfactory and complete records of the Collateral, including a
record of any and all payments received and any and all credits granted with
respect to the Collateral and all other dealings with the Collateral.  The
Pledgor shall mark its books and records pertaining to the Collateral to
evidence this Agreement and the Liens granted hereby.  If the Pledgor retains
possession of any Chattel Paper or Instruments with the Secured Party’s consent,
such Chattel Paper and Instruments (other than the Excluded Items) shall be
marked with the following legend:  “This writing and the obligations evidenced
or secured hereby are subject to the security interest of Ameritrans Holdings
LLC.”

(c)

Indemnification.  In any suit, proceeding or action brought by the Secured Party
relating to any Collateral for any sum owing with respect thereto or to enforce
any rights or claims with respect thereto, the Pledgor will save, indemnify and
keep the Secured Party harmless from and against all expense (including
reasonable attorneys’ fees and expenses), loss or damage suffered by reason of
any defense, setoff, counterclaim, recoupment or reduction of liability
whatsoever of the Account Debtor or other Person obligated on the Collateral,
arising out of a breach by the Pledgor of any obligation thereunder or arising
out of any other agreement, indebtedness or liability at any time owing to, or
in favor of, such obligor or its successors from the Pledgor, except in the case
of the Secured Party, to the extent such expense, loss, or damage is
attributable solely to the gross negligence or willful misconduct of the Secured
Party as finally determined by a court of competent jurisdiction.  All such
obligations of the Pledgor shall be and remain enforceable against and only
against the Pledgor and shall not be enforceable against the Secured Party.

(d)

Compliance with Terms of Accounts, etc.  In all material respects, the Pledgor
will perform and comply with all obligations in respect of the Collateral and
all other agreements to which it is a party or by which it is bound relating to
the Collateral.

(e)

Limitation on Liens on Collateral.  The Pledgor will not create, permit or
suffer to exist, and will defend the Collateral against, and take such other
action as is necessary to remove, any Lien on the Collateral except Permitted
Liens, and will defend the right, title and interest of the Secured Party in and
to any of Pledgor’s rights under the Collateral against the claims and demands
of all Persons whomsoever.





6




--------------------------------------------------------------------------------




(f)

Negative Pledge. The Pledgor: (i) will continue to be the direct owner,
beneficially and of record, of the Elk Common Stock, (ii) will hold the Elk
Common Stock and the Collateral free and clear of all Liens (other than
Permitted Liens) and of all other rights or options in favor of, or claims of,
any other Person, (iii) will make no assignment, pledge, hypothecation or
transfer of, or create or permit to exist any security interest in or Lien on,
the Elk Common Stock or in any of the Collateral, (iv) will not cause Elk to
issue any additional capital stock or agree to issue any additional capital
stock and (v) will take all actions to cause Elk not to issue any additional
capital stock or agree to issue any additional capital stock unless otherwise
required by Law.

(g)

Further Identification of Collateral.  The Pledgor will, if so reasonably
requested by the Secured Party, furnish to the Secured Party, as often as the
Secured Party requests, statements and schedules further identifying and
describing the Collateral and such other reports in connection with the
Collateral as the Secured Party may reasonably request, all in such detail as
the Secured Party may specify.

(h)

Notices.  The Pledgor will advise the Secured Party promptly, in reasonable
detail, (i) of any Lien (other than any Permitted Lien) or claim made or
asserted against any of the Collateral or the Elk Common Stock and (ii) of the
occurrence of any other event which would have a material adverse effect on the
aggregate value of the Collateral or on the Liens created hereunder or under the
Note.

(i)

Good Standing Certificates.  Not less frequently than once during each calendar
quarter, the Pledgor shall, unless the Secured Party shall otherwise consent,
provide to the Secured Party a certificate of good standing from its state of
incorporation.

(j)

No Reincorporation.  The Pledgor shall not reincorporate or reorganize itself
under the laws of any jurisdiction other than the jurisdiction in which it is
incorporated or organized as of the date hereof without the prior written
consent of the Secured Party.

(k)

Terminations; Amendments Not Authorized.  The Pledgor acknowledges that it is
not authorized to file any financing statement or amendment or termination
statement with respect to any financing statement without the prior written
consent of the Secured Party and agrees that it will not do so without the prior
written consent of the Secured Party, subject to the Pledgor's rights under
Section 9-509(d)(2) of the Code.

SECTION 5.  Events of Default. The following shall be an “Event of Default”
under this Agreement:

(a)

An “Event of Default” as defined in the Note;

(b)

Default by the Pledgor in the observance or performance of any covenant or
agreement herein; or

(c)

Any representation or warranty made by the Pledgor herein shall prove to have
been incorrect in any material respect at the time made.

SECTION 6.  Remedies upon Default.

(a)

In addition to all other rights and remedies granted to it under the Note and
under any other instrument or agreement securing, evidencing or relating to any
of the Obligations, if any Event of Default shall have occurred and be
continuing, the Secured Party may exercise all rights and remedies of a secured
party under the Code.  Without limiting the generality of the foregoing, the
Pledgor expressly agrees that in any such event the Secured Party, without
demand of performance or other demand, advertisement or notice of any kind
(except the notice specified below of time and place of public or private sale)
to or upon the Pledgor or any other Person (all and each of which demands,
advertisements and notices are hereby expressly waived to the maximum extent
permitted by the Code and other applicable law), may forthwith enter upon the
premises of the Pledgor where any Collateral is located through self-help,
without judicial process, without first obtaining a final judgment or giving the
Pledgor or any other Person notice and opportunity for a hearing on the
Pledgor’s claim or action and may collect, receive, assemble, process,
appropriate and realize upon the Collateral, or any part thereof, and may
forthwith sell, lease, license, assign, give an option or options to purchase,
or sell or otherwise dispose of and deliver said Collateral (or contract to do
so), or any part thereof, in one or more parcels at a public or private sale or
sales, at any exchange at such prices as it may deem acceptable, for cash or on
credit or for future delivery without assumption of any credit risk.  The
Secured Party shall have the right upon any such public sale or sales and, to
the extent permitted by law, upon any such private sale or sales, to purchase
for the benefit of the Secured Party, the whole or any part of said Collateral
so sold, free of any right or equity of redemption, which equity of redemption
the Pledgor hereby releases.  Such sales may be adjourned and continued from
time to time with or without notice.  The Secured Party shall have the right to
conduct such sales on the Pledgor’s premises or elsewhere and shall have the
right to use the Pledgor’s premises without charge for such time or times as the
Secured Party deems necessary or advisable.





7




--------------------------------------------------------------------------------




If any Event of Default shall have occurred and be continuing, the Pledgor
further agrees, at the Secured Party’s request, to assemble the Collateral and
make it available to the Pledgor at a place or places designated by the Secured
Party which are reasonably convenient to the Secured Party and Pledgor, whether
at Pledgor’s premises or elsewhere.  Until the Secured Party is able to effect a
sale, lease, or other disposition of Collateral, the Secured Party shall have
the right to hold or use Collateral, or any part thereof, to the extent that it
deems appropriate for the purpose of preserving Collateral or its value or for
any other purpose deemed appropriate by the Secured Party.  The Secured Party
shall have no obligation to the Pledgor to maintain or preserve the rights of
the Pledgor as against third parties with respect to Collateral while Collateral
is in the possession of the Pledgor.  The Secured Party may, if it so elects,
seek the appointment of a receiver or keeper to take possession of Collateral
and to enforce any of the Secured Party’s remedies, with respect to such
appointment without prior notice or hearing as to such appointment.  The Secured
Party shall apply the net proceeds of any such collection, recovery, receipt,
appropriation, realization or sale to the Obligations, and only after so paying
over such net proceeds, and after the payment by the Secured Party of any other
amount required by any provision of law, need the Secured Party account for the
surplus, if any, to the Pledgor.  To the maximum extent permitted by applicable
law, the Pledgor waives all claims, damages, and demands against the Secured
Party arising out of the repossession, retention or sale of the Collateral
except such as arise solely out of the gross negligence or willful misconduct of
he Secured Party as finally determined by a court of competent jurisdiction.
 The Pledgor agrees that ten (10) days prior notice by the Secured Party the
time and place of any public sale or of the time after which a private sale may
take place is reasonable notification of such matters.  The Pledgor shall remain
liable for any deficiency if the proceeds of any sale or disposition of the
Collateral are insufficient to pay all Obligations, including any attorneys’
fees and other expenses incurred by the Secured Party to collect such
deficiency.

(b)

Except as otherwise specifically provided herein, the Pledgor hereby waives
presentment, demand, protest or any notice (to the maximum extent permitted by
applicable law) of any kind in connection with this Agreement or any Collateral.

(c)

To the extent that applicable law imposes duties on the Secured Party to
exercise remedies in a commercially reasonable manner, the Pledgor acknowledges
and agrees that it is not commercially unreasonable for the Secured Party (i) to
fail to incur expenses reasonably deemed significant by the Secured Party to
prepare Collateral for disposition, (ii) to fail to obtain third party consents
for access to Collateral to be disposed of, or to obtain or, if not required by
other law, to fail to obtain governmental or third party consents for the
collection or disposition of Collateral to be collected or disposed of, (iii) to
fail to exercise collection remedies against Account Debtors or other Persons
obligated on Collateral or to remove Liens on or any adverse claims against
Collateral, (iv) to exercise collection remedies against Account Debtors and
other Persons obligated on Collateral directly or through the use of collection
agencies and other collection specialists, (v) to advertise dispositions of
Collateral through publications or media of general circulation, whether or not
the Collateral is of a specialized nature, (vi) to contact other Persons,
whether or not in the same business as the Pledgor, for expressions of interest
in acquiring all or any portion of such Collateral, (vii) to hire one or more
professional auctioneers to assist in the disposition of Collateral, whether or
not the Collateral is of a specialized nature, (viii) to dispose of Collateral
by utilizing internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capacity of doing so, or
that match buyers and sellers of assets, (ix) to dispose of assets in wholesale
rather than retail markets, (x) to disclaim disposition warranties, such as
title, possession or quiet enjoyment, (xi) to purchase insurance or credit
enhancements to insure the Secured Party against risks of loss, collection or
disposition of Collateral or to provide to the Secured Party a guaranteed return
from the collection or disposition of Collateral, or (xii) to the extent deemed
appropriate by the Secured Party, to obtain the services of other brokers,
investment bankers, consultants and other professionals to assist the Secured
Party in the collection or disposition of any of the Collateral.  The Pledgor
acknowledges that the purpose of this Section 6(c) is to provide non-exhaustive
indications of what actions or omissions by the Secured Party would not be
commercially unreasonable in the Secured Party’s exercise of remedies against
the Collateral and that other actions or omissions by the Secured Party shall
not be deemed commercially unreasonable solely on account of not being indicated
in this Section 6(c).  Without limitation upon the foregoing, nothing contained
in this Section 6(c) shall be construed to grant any rights to the Pledgor or to
impose any duties on Secured Party that would not have been granted or imposed
by this Agreement or by applicable law in the absence of this Section 6(c).

(d)

The Secured Party shall not be required to make any demand upon, or pursue or
exhaust any of their rights or remedies against, the Pledgor, any other obligor,
guarantor, pledgor or any other Person with respect to the payment of the
Obligations or to pursue or exhaust any of their rights or remedies with respect
to any Collateral therefor or any direct or indirect guarantee thereof.  The
Secured Party shall not be required to marshal the Collateral or any guarantee
of the Obligations or to resort to the Collateral or any such guarantee in any
particular order, and all of its and their rights hereunder or under any other
Loan Document shall be cumulative.  To the extent it may lawfully do so, the
Pledgor absolutely and irrevocably waives and relinquishes the benefit and
advantage of, and covenants not to assert against the Secured Party, any
valuation, stay, appraisement, extension, redemption or similar laws and any and
all rights or defenses it may have as a surety now or hereafter existing which,
but for this provision, might be applicable to the sale of any Collateral made
under the judgment, order or decree of any court, or privately under the power
of sale conferred by this Agreement, or otherwise.





8




--------------------------------------------------------------------------------




SECTION 7.  Appointed Attorney-in-Fact: Other Provisions Regarding Secured
Party.

(a)

The Pledgor hereby appoints the Secured Party the attorney-in-fact of the
Pledgor for the purposes of carrying out the provisions of this Agreement or
taking any action or executing any instrument which the Secured Party may deem
reasonably necessary to accomplish the purposes hereof, which appointment is
irrevocable and coupled with an interest.  Without limiting the generality of
the foregoing, the Secured Party shall have the right, upon the occurrence and
during the continuance of an Event of Default, with full power of substitution
either in the Secured Party’s name or in the name of the Pledgor, to (a) ask
for, demand, sue for, collect, receive and give acquittance for any and all
monies due or to become due under or by virtue of any Collateral, to endorse
checks, drafts, orders and other instruments for the payment of money payable to
the Pledgor constituting Collateral or any part thereof or on account thereof
and to give full discharge for the same, to settle, compromise, prosecute or
defend any action, claim or proceeding with respect thereto, and to sell,
assign, endorse, pledge, transfer and make any agreement respecting, or
otherwise deal with, the same, (b) change the mailing address of the Pledgor,
open a post office box on behalf of the Pledgor, open mail for the Pledgor, and
ask, demand, collect, give acquittances and receipts for, take possession of,
endorse any invoices, freight or express bills, bills of lading, storage or
warehouse receipts, drafts against debtors, assignments, verifications, and
notices in connection with any property of the Pledgor, (c) effect any repairs
to any asset of the Pledgor, or continue to obtain any insurance and pay all or
any part of the premiums therefor and costs thereof, and make, settle and adjust
all claims under such policies of insurance, and make all determinations and
decisions with respect to such policies, (d) pay or discharge any taxes, liens,
security interests, or other encumbrances levied or placed on or threatened
against the Pledgor or its property, (e) defend any suit, action or proceeding
brought against the Pledgor if the Pledgor does not defend such suit, action or
proceeding or if the Secured Party believes that the Pledgor is not pursuing
such defense in a manner that will maximize the recovery to the Secured Party,
and settle, compromise or adjust any suit, action, or proceeding described above
and, in connection therewith, give such discharges or releases as the Secured
Party may deem appropriate, (f) file or prosecute any claim, litigation, suit or
proceeding in any court of competent jurisdiction or before any arbitrator, or
take any other action otherwise deemed appropriate by Attorney for the purpose
of collecting any and all such moneys due to the Pledgor whenever payable and to
enforce any other right in respect of the Pledgor’s property, (g) cause the
certified public accountants then engaged by the Pledgor to prepare and deliver
to the Secured Party at any time and from time to time, promptly upon the
Secured Party’s request, the following reports: (1) a reconciliation of all
accounts, (2) an aging of all accounts, (3) trial balances, (4) test
verifications of such accounts as Attorney may request, and (5) the results of
each physical verification of inventory, (h) communicate in its own name with
any party to any Contract with regard to the assignment of the right, title and
interest of the Pledgor in and under the Contracts and other matters relating
thereto, (i) to file financing statements with respect to this Agreement, with
or without the Pledgor’s signature, or to file a photocopy of this Agreement in
substitution for a financing statement, as the Secured Party may deem
appropriate and to execute in the Pledgor’s name such financing statements and
amendments thereto and continuation statements which may require the the
Pledgor’s signature and (j) execute any endorsements, assignments or other
instruments of conveyance or transfer with respect to the Collateral and to
otherwise direct such sale or resale, all as though the Secured Party were the
absolute owner of the property of the Pledgor for all purposes, and to do, at
the Secured Party’s option and the Pledgor’s expense, at any time or from time
to time, all acts and other things that the Secured Party reasonably deems
necessary to perfect, preserve, or realize upon Pledgor’s property or assets and
the Secured Party’s Liens thereon, all as fully and effectively as Pledgor might
do; provided, however, that nothing herein contained shall be construed as
requiring or obligating the Secured Party to make any commitment or to make any
inquiry as to the nature or sufficiency of any payment received by the Secured
Party, or to present or file any claim or notice, or to take any action with
respect to the Collateral or any part thereof or the monies due or to become due
in respect thereof or any property covered thereby, and no action taken by the
Secured Party or omitted to be taken with respect to the Collateral or any part
thereof shall give rise to any defense, counterclaim or offset in favor of the
Pledgor or to any claim or action against the Secured Party.

(b)

If the Pledgor fails to perform any covenant or agreement contained herein, the
Secured Party may (but shall not be required to) itself perform, or cause
perfor­mance of, such covenant or agreement and the expenses of the Secured
Party incurred in connection therewith shall be payable by the Pledgor under
Section 11.

(c)

The Pledgor hereby ratifies all that said attorneys shall lawfully do or cause
to be done by virtue hereof.  All powers, authorizations and agencies contained
in this Agreement are coupled with an interest and are irrevocable until this
Agreement is terminated and the security interests created hereby are released.





9




--------------------------------------------------------------------------------




(d)

The Secured Party’s sole duty with respect to the custody, safekeeping and
physical preservation of the Collateral in its possession, under the Code or
otherwise, shall be to deal with it in the same manner as the Secured Party
deals with similar property for its own account.  Neither the Secured Party nor
any of its employees or agents shall be liable for failure to demand, collect or
realize upon any of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of the Pledgor or any other person or to take any other action
whatsoever with regard to the Collateral or any part thereof.  The powers
conferred on the Secured Party hereunder are solely to protect the Secured
Party’s interests in the Collateral and shall not impose any duty upon the
Secured Party to exercise any such powers.  The Secured Party shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither the Secured Party nor any of its employees
or agents shall be responsible to the Pledgor for any act or failure to act
hereunder.

SECTION 8.  No Waiver.  No failure on the part of the Secured Party to exercise,
and no delay in exercising, any right, power or remedy hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy by the Secured Party preclude any other or further exercise
thereof or the exercise of any other right, power or remedy.  All remedies
hereunder are cumulative and are not exclusive of any other remedies provided by
law.  The Secured Party shall not be deemed to have waived any rights hereunder
or under any other agreement or instrument unless such waiver shall be in
writing and signed by the Secured Party.

SECTION 9.  Security Interest Absolute.  The obligations of the Pledgor under
this Agreement are independent of the obligations under the Note, and a separate
action or actions may be brought and prosecuted against the Pledgor to enforce
this Agreement.  All rights of the Secured Party hereunder, the grant of a
security interest in the Collateral and all obligations of the Pledgor hereunder
shall be absolute and unconditional irrespective of: (a) any lack of validity or
enforceability of the Note; (b) any change in the time, manner or place of
payment of, or in any other term of the Obligations, or any other amendment or
waiver of or any consent to any departure from the Note or any other agreement
or instrument; (c) any exchange, release, amendment or waiver of, or consent to
or departure from, any guaranty of the Obligations; (d) any change,
restructuring or termination of the corporate structure or existence of the
Pledgor or Elk; or (e) any other circumstance which might otherwise constitute a
defense available to, or a discharge of, the Pledgor in respect of the
Obligations or in respect of this Agreement.

SECTION 10.  Further Assurances.  The Pledgor agrees to do such further acts and
things, and to execute and deliver such additional conveyances, assignments,
agreements and instruments, as the Secured Party may at any time reasonably
request in connection with the administration and enforcement of this Agreement,
with respect to the Collateral or any part thereof or in order better to assure
and confirm unto the Secured Party its rights and remedies hereunder.

SECTION 11.  Secured Party’s Fees and Expenses.

(a)

The Pledgor agrees to pay upon demand to the Secured Party the amount of any and
all expenses, including the fees and expenses of its counsel (excluding the
allocated fees and expenses of in-house counsel) and of any experts or agents,
which the Secured Party may incur in connection with the exercise or enforcement
of any of the rights of the Secured Party hereunder.

(b)

Without limiting the foregoing, the Pledgor agrees to pay, and to save the
Secured Party harmless from, and to indemnify the Pledgor  against, any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever with respect
to the execution, delivery, enforcement, performance and administration of this
Agreement, or arising out of or relating to the Secured Party’s relationship
with the Pledgor hereunder or under the Note. Any such amounts payable as
provided hereunder shall be additional Obligations.

(c)

The agreements in this Section 11 shall survive repayment of the Obligations and
all other amounts payable under the Note.

SECTION 12.  Binding Agreement; Assignments.  This Agreement, and the terms,
covenants and conditions hereof, shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns, except that
the Pledgor shall not be permitted to assign this Agreement or any interest
herein or in the Collateral or any part thereof, or otherwise pledge, encumber
or grant any option with respect to the Collateral or any part thereof, or any
cash or property held by the Secured Party as Collateral under this Agreement,
except as contemplated by this Agreement.

SECTION 13.  Governing Law.  This Agreement, including any claim or controversy
arising out of the subject matter hereof, shall be governed by and construed in
accordance with federal law and, in the absence of controlling federal law, by
the laws of the State of New York, without giving effect to any choice of law or
conflict of law provision or rule that would result in the application of any
other law.





10




--------------------------------------------------------------------------------




SECTION 14.  Waiver of Jury Trial.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT, OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES
HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 15.  Notices.  All notices, requests, consents and other communications
hereunder shall be in writing and shall be delivered in person, mailed by
certified or registered mail, return receipt requested, or sent by telecopier or
electronic mail, addressed as follows:

(a)

if to Pledgor, at

Ameritrans Capital Corporation
50 Jericho Quadrangle
Jericho, New York  11753
Attention:  Michael Feinsod
E-mail:  feinsod@ameritranscapital.com

With a copy to:

Elliot Press, Esq.
Katten Muchin Rosenman LLP
575 Madison Avenue
New York, New York  10022
Fax:  (212) 940-6621
Elliot.press@kattenlaw.com

(b)

if to the Secured Party,

Ameritrans Holdings LLC
Columbus Nova
900 3rd Ave, 19th Floor
New York, NY 10017
Attn: Paul Lipari
Fax: (646) 359-4800




With a copy to:

James C. Gorton, Esq.
Latham & Watkins, LLP
885 Third Avenue
New York, NY 10022
Fax: 212-751-4864
email: james.gorton@lw.com

All such notices or communications shall be deemed to be received (a) in the
case of personal delivery, on the date of such delivery, (b) in the case of a
nationally recognized overnight courier, on the next business day after the date
when sent, (c) in the case of facsimile transmission or electronic mail, upon
confirmed receipt, and (d) in the case of mailing, on the third business day
following the date on which the piece of mail containing such communication was
posted.





11




--------------------------------------------------------------------------------




SECTION 16.  Severability.  In case any one or more of the provisions contained
in this Agreement should be invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable and the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired.  The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal and unenforceable
provisions with valid provisions, the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

SECTION 17.  Section Headings.  The section and other headings used herein are
for convenience only and are not to affect the construction of, or to be taken
into consideration in interpreting, this Agreement.

SECTION 18.  Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument.  Delivery of an executed
counterpart of a signature page to this Agreement by facsimile transmission
shall be as effective as delivery of a manually executed counterpart of this
Agreement.

SECTION 19.  Termination.

(a)

At such time as all of the Obligations (other than any indemnity and similar
obligations which expressly survive termination of this Agreement or the Note
and that are not then due and payable) have been paid irrevocably and in full,
this Agreement and all obligations (other than those expressly stated to survive
such termination) of the Secured Party and the Pledgor shall terminate, and the
Collateral shall automatically be released from the pledge and security
interests created hereby, all without delivery of any instrument or performance
of any act by any party, and all rights to the Collateral shall revert to the
Pledgor.  At the request and sole expense of the Pledgor following any such
termination, the Secured Party shall deliver to the Pledgor any Collateral then
held by the Secured Party hereunder and shall execute and deliver to the
Pledgor, but without recourse to or warranty by the Secured Party, such Uniform
Commercial Code termination statements and similar documents prepared by the
Pledgor which the Pledgor shall reasonably request to evidence the release of
the Collateral from the security constituted hereby.

(b)

Notwithstanding anything to the contrary contained in this Agreement, this
Agreement shall remain in full force and effect and continue to be effective
should any petition be filed by or against the Pledgor for liquidation or
reorganization, should the Pledgor become insolvent or make an assignment for
any benefit of creditors or should a receiver or trustee be appointed for all or
any significant part of the Pledgor’s assets, and shall continue to be effective
or be reinstated, as the case may be, if at any time payment and performance of
the Obligations, or any part thereof, is, pursuant to applicable law, rescinded
or reduced in amount, or must otherwise be restored or returned by any obligee
of the Obligations, whether as a “voidable preference,” “fraudulent conveyance”
or otherwise, all as though such payment, or any part thereof, had not been
made.

NOTWITHSTANDING ANY OTHER PROVISIONS OF THIS INSTRUMENT, ANY FORECLOSURE, SALE,
TRANSFER OR OTHER DISPOSITION OF, OR THE EXERCISE OF ANY RIGHT TO VOTE OR
CONSENT WITH RESPECT TO, ANY OF THE COLLATERAL AS PROVIDED HEREIN OR ANY OTHER
ACTION TAKEN OR PROPOSED TO BE TAKEN HEREUNDER, SHALL BE MADE IN ACCORDANCE WITH
THE SMALL BUSINESS INVESTMENT ACT OF 1958, AS AMENDED AND ANY APPLICABLE RULES
AND REGULATIONS OF THE SMALL BUSINESS ADMINISTRATION.  NOTWITHSTANDING ANYTHING
TO THE CONTRARY CONTAINED IN THIS INSTRUMENT, THE SECURED PARTY SHALL NOT,
WITHOUT FIRST OBTAINING THE CONSENT OR APPROVAL OF THE SMALL BUSINESS
ADMINISTRATION, TAKE ANY ACTION PURSUANT TO THIS INSTRUMENT IF ANY SUCH ACTION
 WOULD REQUIRE, UNDER THEN EXISTING LAW, THE PRIOR CONSENT OR APPROVAL OF THE
SMALL BUSINESS ADMINISTRATION.

[Remainder of Page Intentionally Left Blank]





12




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement, or
caused this Agreement to be duly executed, as of the day and year first above
written.







AMERITRANS HOLDINGS LLC







By: /s/ Andrew Intrater                  

Name: Andrew Intrater

Title: Chief Executive Officer














[Signature Page to Amended and Restated Pledge Agreement]




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement, or
caused this Agreement to be duly executed, as of the day and year first above
written.




AMERITRANS CAPITAL CORPORATION







By: /s/ Michael Feinsod                         

Name: Michael Feinsod

Title: President and Chief Executive Officer

















[Signature Page to Amended and Restated Pledge Agreement]




--------------------------------------------------------------------------------

SCHEDULE I

FILING STATEMENTS











--------------------------------------------------------------------------------

SCHEDULE II

INSTRUMENTS,

CHATTEL PAPER

AND

LETTER OF CREDIT RIGHTS











--------------------------------------------------------------------------------

SCHEDULE III




SCHEDULE OF OFFICES, LOCATIONS OF COLLATERAL

AND RECORDS CONCERNING COLLATERAL







I.

Pledgor’s official
name:                                                                           

II.

Type of entity (e.g. corporation, partnership, business trust, limited
partnership, limited liability company):

III.

Organizational identification number issued by Pledgor’s state of incorporation
or organization or a statement that no such number has been issued:

IV.

State of Organization or Incorporation of Pledgor:

V.

Chief Executive Office and principal place of business of Pledgor:

VI.

Corporate Offices of Pledgor:

VII.

Warehouses:

VIII.

Other Premises at which Collateral is Stored or Located:

IX.

Locations of Records Concerning Collateral:














--------------------------------------------------------------------------------

SCHEDULE IV




ACCOUNTS












